In the
                       Court of Appeals
               Second Appellate District of Texas
                        at Fort Worth
                     ___________________________

                          No. 02-18-00365-CR
                          No. 02-18-00366-CR
                          No. 02-18-00367-CR
                          No. 02-18-00368-CR
                          No. 02-18-00369-CR
                          No. 02-18-00370-CR
                     ___________________________

                    TERVON LEE BASPED, Appellant

                                     V.

                          THE STATE OF TEXAS


                  On Appeal from Criminal District Court No. 1
                             Tarrant County, Texas
Trial Court Nos. 1543524R, 1543534R, 1543538R, 1543547R, 1543549R, 1543550R


                     Before Meier, Gabriel, and Kerr, JJ.
                     Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      Appellant Tervon Lee Basped attempts to appeal his convictions for aggravated

robbery with a deadly weapon. Each trial court certification states that this “is a plea-

bargain case, and the defendant has NO right of appeal.” See Tex. R. App. P.

25.2(a)(2). On August 24, 2018, we notified Basped that we would dismiss these

appeals unless he or any party desiring to continue the appeals filed a response

showing grounds for continuing them. See Tex. R. App. P. 25.2(d), 44.3. Basped

responded that each cause involved an open plea, not a plea bargain, but that he may

have waived his right to appeal. We disagree that these are not plea-bargain cases.

      The record shows that although Basped pleaded guilty to the aggravated

robbery charges without an agreement on punishment, which is not typically the result

of plea bargains, the State, in exchange for his guilty pleas, agreed to dismiss count 2

of each indictment and four other aggravated robbery charges.             This type of

bargain—a “charge bargain”—is a plea bargain: “An agreement to dismiss a pending

charge . . . effectively puts a cap on punishment at the maximum sentence for the

charge that is not dismissed.” Shankle v. State, 119 S.W.3d 808, 813 (Tex. Crim. App.

2003); see Mays v. State, No. 02-07-00259-CR, 2008 WL 2930536, at *1 (Tex. App.—

Fort Worth July 31, 2008, no pet.) (mem. op., not designated for publication)

(reasoning similarly); see also Kassube v. State, Nos. 12-08-00364-CR, 12-08-00365-CR,

2010 WL 697362, at *1 n.2 (Tex. App.—Tyler Feb. 26, 2010, no pet.) (mem. op., not

designated for publication) (“Both charge bargains and sentence bargains can result in

                                           2
a ‘plea bargain case’ as defined by rule 25.2(a)(2) of the Texas Rules of Appellate

Procedure.”). There is nothing in the record to indicate that the trial court gave

Basped permission to appeal.

       Therefore, in accordance with the trial court’s certifications, we dismiss these

appeals. See Tex. R. App. P. 25.2(a)(2), 25.2(d), 43.2(f).

                                                        Per Curiam

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: October 25, 2018




                                             3